Exhibit 10.41


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into January 5,
2017, effective as of January 9, 2017, by and between On Assignment, Inc. (the
“Company”) and Michael J. McGowan (the “Consultant”).
RECITALS


WHEREAS, the members of the Nominating and Corporate Governance Committee (the
“Committee”) have worked with the Consultant in his prior role as President of
Oxford Global Resources, LLC and Chief Operating Officer of the Company, and
believe that his extensive background, experience as a previous officer of the
Company and talents would be relevant and supportive to the Company’s Board of
Directors (the “Board”), and the Committee recommended to the Board that he be
engaged as an advisor to the Board; and


WHEREAS, the Board discussed the Committee’s recommendation, and agreed that his
services would be valuable to the Board’s deliberations, among other things.
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.Services and Compensation


(a)During the term of this Agreement, the Consultant shall serve as an advisor
to the Company’s Board. The Consultant is invited to attend any meeting of the
Board; provided, however, that the Company and the Board reserve the right to
withhold any information and to exclude the Consultant from any meeting or
portion thereof as the Board determines in its sole discretion. For the
avoidance of doubt, the Consultant shall not have voting rights as an advisor to
the Board, but shall be bound by the same confidentiality obligations as the
members of the Board.


(b)In consideration for the performance of the Services during the term of this
Agreement, the Company shall pay the Consultant compensation equal to the cash
retainer, meeting fees and/or equity awards (if any), in each case, in such
forms and amounts and subject to such terms and conditions as payments made
generally to non-employee directors serving as non-chair members of the Board
for the same period of service (the “Compensation”). Notwithstanding anything to
the contrary contained herein, the Compensation shall not include any cash
retainer, meeting fees and/or equity awards (if any), in each case, made to
non-employee directors solely with respect to service on a committee of the
Board.


(c)The Company shall reimburse the Consultant for reasonable expenses, such as
travel, lodging and meal expenses, incurred by the Consultant at the Company’s
request or with the Company’s approval, consistent with the Company’s generally
applicable policies for non-employee directors and with supporting
documentation.


2.Conflicting Obligations. The Consultant certifies that the Consultant has no
outstanding agreement, relationship or obligation that is in conflict with any
of the provisions of this Agreement, or that would preclude the Consultant from
complying with the provisions hereof, and further certifies that the


1



--------------------------------------------------------------------------------




Consultant will not enter into any such conflicting agreement or relationship
during the term of this Agreement. The Consultant agrees to comply with any
insider trading policy, ethics policy and business conduct policy of the Company
during the term of this Agreement. The Consultant agrees to not use information
received by the Consultant during the term of this Agreement for personal gain
or take advantage of any business opportunities that arise as a result of this
Agreement that might be of interest to the Company.


3.Term and Termination
(a)Term. The term of this Agreement will commence on the date of this Agreement
and will terminate upon delivery of written notice by the Company or the
Consultant to the other party.


(b)Survival. Upon such termination all rights and duties of the parties toward
each other shall cease except:
(i)That the Company shall be obliged to pay, within 30 days after the
termination, all amounts owing to the Consultant for Services completed prior to
the termination date and related expenses, if any, in accordance with the
provisions of Section 1(b) hereof; and


(ii)Sections 2 (Conflicting Obligations), 4 (Confidentiality) and 5 (Independent
Contractors) hereof shall survive termination of this Agreement.


4.Confidentiality


(a)    Consultant recognizes that the Company is engaged in a continuous program
of research, development and production respecting its business, present and
future, including fields generally related to its business, and the Company
possesses or has rights to information and/or in which property rights have been
assigned or otherwise conveyed to the Company, which information is not
generally known to the public or to other persons who can obtain economic gain
from its disclosure and/or which has commercial value in the Company’s business
(“Confidential Information”). By way of illustration, but not limitation,
Confidential Information includes strategic plans, trade secrets, customer
lists, customer files, growth lists, focus reports, information concerning
customer contacts, employee lists, employee files, product ideas, processes,
formulas, data and know-how, software and other computer programs and
copyrightable materials, mask work rights, improvements, inventions, techniques,
marketing plans and strategies, sales and financial reports and forecasts,
pricing information, and the salaries, duties, qualifications and performance
levels and terms of compensation of other employees.
(b) Consultant understands and agrees that his independent consultant
relationship creates a relationship of confidence and trust between the
Consultant and the Company with respect to (i) all Confidential Information, and
(ii) the confidential information of others with which the Company has a
business relationship. At all times, both during the term of this Agreement and
thereafter, the Consultant will keep in confidence and trust all such
information, and will not use or disclose any such information without the
written consent of the Company, except as may be necessary in the ordinary
course of performing his duties to the Company. The Consultant agrees that the
disclosure of such information would cause irreparable damage to the Company
reputation and that monetary relief would not adequately compensate the Company
for the harm resulting from such disclosure. Accordingly, the Consultant agree
that if he breaches or threatens to breach his obligations of confidentiality,
as set forth herein, the Company shall be entitled to temporary or permanent
injunctive relief to restrain the disclosure of such information in any action
in which the Company seeks to enforce its rights under this Agreement. This
consent to entry of injunctive relief shall not preclude the Company from
seeking other and further relief, including monetary damages, in such action and
shall not be deemed to be a limitation of the Company’s rights to seek full
redress for any violations of the Company's rights under applicable law.


2



--------------------------------------------------------------------------------




(c) Upon termination of the Services for any reason, the Consultant shall, to
the extent requested by the Company, promptly deliver to the Company all
confidential or proprietary information of the Company and any other property of
the Company in any form contained (together with all copies thereof, as
applicable), including without limitation, any correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the customers, business
plans, marketing strategies, products and/or processes of the Company or any of
its affiliates and any information regarding third parties received by the
Consultant while providing Services.
5.Independent Contractor. The Consultant expressly acknowledges and agrees that
he is solely an independent contractor and the Consultant shall not be construed
to be an employee of the Company for purposes of the services provided under
this Agreement. With respect to the services provided as an advisor, the Company
shall not be obligated to (a) pay on the account of the Consultant, any
unemployment tax or other taxes required under the law to be paid with respect
to employees, (b) withhold any monies from the fees of the Consultant for income
tax purposes or (c) provide the Consultant with any benefits, including without
limitation health, welfare, pension, retirement, or any kind of insurance
benefits, including workers’ compensation insurance. The Consultant acknowledges
and agrees that the Consultant is obligated to report as income all compensation
received by the Consultant pursuant to this Agreement, and to pay all
self-employment and other taxes thereon. The Consultant and the Company hereby
agree and acknowledge that this Agreement does not impose any obligation on the
Company to offer employment or Board membership to the Consultant at any time.


6.Assignment. This Agreement and the rights and duties hereunder are personal to
the Consultant and shall not be assigned, delegated, transferred, pledged or
sold by the Consultant without the prior written consent of the Company. The
Consultant hereby acknowledges and agrees that the Company may assign, delegate,
transfer, pledge or sell this Agreement and the rights and duties hereunder to
any third party (a) that acquires all or substantially all of the assets of the
Company or (b) that is the surviving or acquiring corporation in connection with
a merger, consolidation or other acquisition involving the Company. This
Agreement shall inure to the benefit of and be enforceable by the parties
hereto, and their respective heirs, personal representatives, successors and
assigns.


7.Limitation on Liabilities. If the Consultant is awarded any damages as
compensation for any breach related to this Agreement or a breach of any
covenant contained in this Agreement (whether express or implied by either law
or fact), such damages shall be limited to contractual damages and shall exclude
(a) punitive damages and (b) consequential and/or incidental damages (e.g., lost
profits and other indirect or speculative damages).


8.Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
interpreted under the laws of the California, without regard to conflict of law
principles.


9.Entire Agreement; Counterparts. This Agreement constitutes the complete and
final agreement of the parties and supersede any prior agreements between them,
whether written or oral, with respect to the subject matter hereof.
Notwithstanding the above, the Consultant’s Severance Agreement dated December
30, 2016, General Release of All Claims, dated January 6, 2017, and the
Confidentiality, Non-Solicitation and Non-Competition Agreement, executed by the
Consultant on January 3, 2007, each entered into with Oxford Global Resources,
LLC and/or the Company, are not superseded or extinguished and will remain in
full force and effect after the execution of this Agreement. No waiver,
alteration, or modification of any of the provisions of this Agreement shall be
binding unless in writing and signed by duly authorized representatives of the
parties hereto. This Agreement may be executed in several counterparts,


3



--------------------------------------------------------------------------------




each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


10.Severability. The invalidity or unenforceability of any provision of this
Agreement, or any terms thereof, shall not affect the validity of this Agreement
as a whole, which shall at all times remain in full force and effect.




[Signature Page Follows]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


ON ASSIGNMENT, INC.




By:     /s/Peter Dameris
Peter Dameris
Chief Executive Officer






CONSULTANT




/s/Michael J. McGowan                
Michael J. McGowan










                        






5

